By the Cowrt

Wilson, Oh. J.
The sole question involved in this case, is whether the act oí the Legislature, approved March 10, 1862, entitled “An act to facilitate the construction of a railroad from Winona westerly by way of St. Peter,” revived the Transit Railroad Company, and re-granted and continued to it the franchises and property which it had forfeited to the State. This question, we think, must be answered in the negative. It is only by a most forced and unnatural construction, that the language of the law can be made to bear the meaning that must be given to it to support the plaintiff’s claim in this action. The intention of the act, according to the plain, ordinary and natural meaning of the language used, is to convey to the defendant the property and franchises of the Transit Railroad Company, which had been forfeited to the State, unburdened by any debts or liabilities of said company. There is not a word in said act to show an intention to revive the Transit Railroad Company, or to re-grant to it the property and franchises which it had forfeited, and if the Legislature had intended to do this, we must sup*253pose that it would have used language clearly expressing such intention.
The intention of the Legislature is to be sought for in the language of the law, and when that is plain and unambiguous, and leads to no absurd or unjust consequences, we must presume that it conveys the meaning of the Legislature, and under such circumstances there is no room for construction or interpretation.
We think there is nothing in the position that the possession and use of the property formerly owned by the Transit Kailroad Company, makes the defendant liable for the debts of said company.
Were the defendant a natural person, holding property acquired by the foreclosure of a first mortgage, such liability would hardly be claimed. The plaintiff having no lien on the property, has no claim except against the person for whom the work and labor was performed. This is the same question involved in case of Huff v. Winona and St. Peter Railroad Company, decided at this term, ante, p. 180.
The order appealed from is affirmed.